DETAILED ACTION
Response to Amendment
The amendment filed 2/9/2021 has been entered. Claims 1-5, 7-14, and 16-18 remain pending in the application. Applicant’s amendments have overcome the outstanding 112 rejection, previously set forth in the Non-Final Office Action mailed 9/10/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 11-14 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14, and 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakitani et al (U.S. Pre-Grant Publication 2004/0000281).
Regarding claim 1, Wakitani teaches a method for controlling delivery of electric power between a power source (25) and an electric turning machine (ETM)(3/3a)(Figures 2-4; Paragraphs 0030 and 0034-0035), the method comprising: applying a start signal to a start-up power electronic switch (switching elements of 221) to cause turning on of the start-up power electronic switch and to allow delivery of 
Wakitani teaches limiting delivery of electric power from the ETM to the power source using a current limiting circuit (converter 15, capacitor smoothing circuit 16, inverter 17, demodulation filter, and fuses 20) connected in series with the run-time power electronic switch (19)(Paragraph 0034; Figure 4 [the circuit comprising converter 15, capacitor smoothing circuit 16, inverter 17, demodulation filter, and fuses 20 necessarily limits the delivery of electric power from the ETM to the power source, and the fuses are placed directly in the path of power being supplied from the ETM to the power source]).
Regarding claim 2, Wakitani discloses the invention of claim 1 as discussed above, and Wakitani teaches ceasing application of the start signal to the start-up power electronic switch when applying the recharge signal to the run-time power electronic switch (Paragraph 0041 ["the control mode is switched to a control mode of the generator", and the switching elements of 221 are only operated when in starting mode]).
Regarding claim 3, Wakitani discloses the invention of claim 1 as discussed above, and Wakitani teaches that turning on of the start-up power electronic switch 
Regarding claim 4, Wakitani discloses the invention of claim 3 as discussed above, and Wakitani teaches that the start signal is repeatedly applied and released to cause repeatedly turning on and off the start-up power electronic switch (Paragraphs 0037-0038, 0053, 0058, and 0059).
Regarding claim 5, Wakitani discloses the invention of claim 4 as discussed above, and Wakitani teaches that the start signal is varied according to a pulse width modulation mode (Paragraphs 0058 and 0059).
Regarding claim 7, Wakitani discloses the invention of claim 1 as discussed above, and Wakitani teaches before applying the start signal to the start-up power electronic switch, applying and then releasing an initiation signal to the run-time power electronic switch ("relay 19 opens when the engine 2 is started" [i.e. the relay is closed and then opens when the starting mode is begins]; paragraph 0034).
Regarding claim 8, Wakitani discloses the invention of claim 1 as discussed above, and Wakitani teaches that the start signal is applied to the start-up power electronic switch via a first driver (30, Paragraph 0038; or 42/43, Paragraphs 0058-0059) and wherein the recharge signal is applied to the run-time power electronic switch (19) via a second driver (not shown in the Figures, but must be present to operate relay 19).
Regarding claim 9, Wakitani teaches a circuit (Figure 4) comprising: a discharging circuit comprising a start-up power electronic switch (switching elements of 
Wakitani teaches that the charging circuit comprises a current limiting circuit (converter 15, capacitor smoothing circuit 16, inverter 17, demodulation filter, and fuses 20) connected in series with the run-time power electronic switch (19) which is limits delivery of electric power from the ETM to the power source (Paragraph 0034; Figure 4).
Regarding claim 10, Wakitani discloses the invention of claim 9 as discussed above, and Wakitani teaches that the discharging circuit further comprises a first driver (30, Paragraph 0038; or 42/43, Paragraphs 0058-0059) capable of receiving a start signal and forwarding the start signal to the start-up power electronic switch; and the charging circuit further comprises a second driver capable of receiving a recharge signal and forwarding the recharge signal to the run-time power electronic switch (not shown in the Figures, but must be present to operate relay 19).  
Regarding claim 11, Wakitani discloses the invention of claim 10 as discussed above, and Wakitani teaches a control unit (ECU) capable of applying the start signal to 
Regarding claim 12, Wakitani discloses the invention of claim 11 as discussed above, and Wakitani teaches that the control unit is capable of ceasing application of the start signal to the start-up power electronic switch when applying the recharge signal to the run-time power electronic switch (Paragraph 0041 ["the control mode is switched to a control mode of the generator", and the switching elements of 221 are only operated when in starting mode]).
Regarding claim 13, Wakitani discloses the invention of claim 11 as discussed above, and Wakitani teaches that the control unit is capable of repeatedly applying and releasing the start signal to the first driver to limit the delivery of electric power from the power source to the ETM (via 41-43; Paragraphs 0058-0059).
Regarding claim 14, Wakitani discloses the invention of claim 3 as discussed above, and Wakitani teaches that the control unit is capable of varying the start signal according to a pulse width modulation mode (Paragraphs 0058-0059). 
Regarding claim 16, Wakitani discloses the invention of claim 14 as discussed above, and Wakitani teaches that the control unit is capable of applying and then releasing an initiation signal to the run-time power electronic switch before applying the start signal to the start-up power electronic switch ("relay 19 opens when the engine 2 is started" [i.e. the relay is closed and then opens when the starting mode is begins]; paragraph 0034).
Regarding claim 17, Wakitani discloses the invention of claim 1 as discussed above, and teaches the demodulation/low pass filter in the circuit which performs 
Regarding claim 18, Wakitani discloses the invention of claim 9 as discussed above, and teaches the demodulation/low pass filter in the circuit which performs current limiting as discussed above (Paragraph 0034), which a person having ordinary skill in the art will recognize must contain some form of resistor.

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the interpretation of “control unit” under 112(f), the examiner respectfully submits that the art recognized terms containing “control unit” which would not invoke 112(f) interpretation are “engine control unit”, “electronic control unit”. “controller” is also a widely used alternative. “Control unit” alone does not recite any structure and is still interpreted as a generic placeholder.
In response to applicant’s argument that “The elements of Wakitani mentioned in the rejection of claim 6 are not conceived to, or intended to, "limit delivery of electric power" from the generator 3 to the power supply 25”, the examiner respectfully submits that the cited “current limiting circuit” structure of Wakitani necessarily limit power supplied from the generator to the power supply, regardless of any disagreement on intention. 
In fact, the fuses are provided directly in the path of power being supplied from the generator to the power supply, which also provides evidence of intention to limit power from the generator to the power supply. The additional use of these fuses in the electrical path for powering the generator by the power supply merely reduces the number of fuses necessary in the entire apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747